Title: From Thomas Jefferson to Albert Gallatin, 13 September 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Sep. 13. 1802.
          
          On learning the death of Wm. Reynolds Collector of York, and that mr Griffin his deputy would not act at all, I made immediate enquiries for a proper successor, and learn that William Carey of the same place is the best person we can appoint. I this day desire mr Madison to order a commission. I have done this because of the urgency of the case, of your distance, & my presence on the spot.
          I have always forgotten to ask of you a general idea of the effect of the peace on our revenues so far as we have gone. it is of the utmost importance, if these diminish, to diminish our expences. this may be done in the Naval department. I wish it were possible to increase the impost on any articles affecting the rich chiefly to the amount of the sugar tax, so that we might relinquish that at the next session. but this must depend on our reciepts keeping up. as to the tea & coffee tax, the people do not regard it. the next tax which an increase of revenue should enable us to suppress should be the salt tax. perhaps indeed the production of that article at home is already undermining that tax.
          I have desired the offices to forward me nothing to this place after the mail which leaves Washington on the 24th. inst. Accept my affectionate salutations.
          
            Th: Jefferson
          
        